Opinion op the Court by
Judge Miller
Reversing.
The appellant, Green Collins, was indicted, tried and fined $100.00 in the Knott Circuit Court for unlawfully having spirituous liquor in his possession, for the purpose of selling it in Knott County, where the local option law was in force. (Ky. Sts., sec. 2557b-2.)
The single ground assigned for a reversal of the judgment is, that the verdict upon which the judgment was based, is against the evidence. The Commonwealth *398wholly failed to prove that the liquor was iu Collins’ possession within twelve months before the finding of the indictment, or within Knott County,- and, as these facts were essential to the establishment of appellant’s guilt, it necessarily follows that the verdict was without sufficient evidence to support it.
Judgment reversed and case remanded for a new trial.